Liddle, J.
Application has been made before the court on an order to show cause why the judgment debtor should not be adjudged guilty of contempt of court, the alleged contempt as charged being the defendant’s violation of an order of this court whereby the judgment debtor was directed to pay certain weekly installments out of moneys he received as wages while the judgment debtor was employed on what is commonly termed W. P. A. work.
It appears, among other things, that the judgment debtor was so employed; that his weekly earnings were approximately fourteen dollars; that he has a family consisting of his wife and several small children; that he used the moneys received as wages for the support *789and maintenance and care of his children and that he, over several months, received the sum of approximately $115 from this source.
This motion is or should be addressed to the sound discretion of the court. Pursuant to section 792 of the Civil Practice Act, certain moneys are not authorized to be seized. Earnings necessary for the use, wholly or partially, of the family may be exempt. It appears from the testimony before the referee that all or nearly all of these wages were used for the support and maintenance and care of his family. In the interest of humane social justice the court firmly feels that this judgment debtor rightly and justifiably used this pittance of a wage to so support and maintain his family and his little children, and that to adjudge the judgment debtor guilty of contempt of court would benefit no one and would be at least a social injustice.
Proceedings dismissed. Judgment debtor discharged of his alleged contempt.
Submit order.